DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on December 4, 2020 have been received and entered. Claims 1-20, 22-24, 26-35, 38-41, 44, 46 have been cancelled, while claims 54 and 55 are newly added. Claims 21, 25, 36-37, 42-43, 45, 47-54 and 55 are pending in the instant application. 
Election/Restrictions
Applicant’s election without traverse of Claims 21-27 (group IV) in the reply filed on March 4, 2019 was acknowledged. Claims 43, 44, 47-49 remain withdrawn and claims 51 and 53 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2019.
Claims 21, 25, 36-37, 42, 50, 52, 54 and 55 are under consideration. 
 Priority
Instant application is a 371 of PCT/US2015/059293, filed on 11/05/2015, which claims priority from US provisional application 62/169,979 filed on 06/02/2015, which claim priority from US provisional application no: 62/075,667 filed on 11/05/2014, 62/075,561 filed on 11/05/2014 and 62/075,642 filed on 11/05/2014


Maintained & New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 36-37 and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138, art of record)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506) and Knights et al (Cancer Immunol Immunother (2009) 58:325–338).
With respect to claim 21, 36 and 38, Robinson et al teach an engineered antigen presenting cells (including T cells, col. 9, lines 2-28) which express specific HLA molecules, one 
With respect to claims 26, Robinson et al teach that APC also express a wide variety of costimulatory molecules, including B7, CD40 or cytokines, such as IL-2, IL-12 and interferons, see col. 8, lines 17-25).
Regarding claim 37, Robinson et al disclose HLA molecule is selected from HLA-A, HLA-B (see col. 11, lines 25-28). 
Likewise, Hirano et al teach modified APCs expressing an exogenous antigen presenting molecule (e.g.: HLA-A2, page 2, para. 16-17, figure 12), and an antigen (page 1, para. 11) including cancer antigens such as CEA (page 10, para. 133-135). It is further disclosed that the cells can be primary and can include T cells (page 8, para, and 102-105). The co-stimulatory molecule can be a cytokine, such as IL-15 (page 9, para. 74). The APCs can be used to induce proliferation of effector cells (page 27, para. 321-328). Further, before the effective filing of instant application, it was routine to express exogenous HLA-2A molecule in addition to exogenous co-stimulatory molecule to produce engineered APCs (see para. 64). It is further disclosed that the nucleic acid encoding of the MHC molecule is inserted into the vector and expressed in cells (see para. 66-69, 76-79). Cai continue to teach loading the artificial antigen presenting cells with at least one cancer-associated peptide antigen, wherein the activated T lymphocytes are preferably cytotoxic toward target cells expressing the peptide, and the peptide is selected from the group consisting of melanoma cancer-associated peptide antigens including NY-ESO-1, CEA or Her2 (see para. 18). Robinson/Hirano et al differ from claimed invention by not disclosing (i) co-stimulatory molecule is membrane bound IL-15, (ii) cell expressing nucleic acid encoding antigen NY-ESO-1.
Before the effective filing date of the instant invention, Hurton et al reported achieving an optimal therapeutic response in adoptive immunotherapy has been hampered by a lack of in vivo persistence. Infusion of interleukin (IL)-2 is used to improve T-cell survival, but is limiting due to severe side effects associated with systemic use and the generation of undesirable T cell phenotypes. It is relevant to note that in order to provide localized IL-15 mediated signaling to T cells, Hurton reported constructing a version of IL-15 as a membrane-bound molecule (mIL15) designed to stimulate T cells in cis and trans (Fig.1A). These genetically modified T cells comprising transgene encoding an antigen and transgene encoding mIL-15 could be numerically expanded ex vivo without additional soluble cytokine supplementation on CD19+ artificial antigen presenting cells. This resulted in the preferential outgrowth of T cells expressing both mIL15 and CAR while CAR+ T cells receiving no soluble cytokine supplementation did not sustain proliferation (Fig. 1B). It is further disclosed that mIL15-modified T cells acted in synergy with exogenous IL-21 to achieve superior expansion (Fig. 1B) and exhibited effector and central memory phenotypes (abstract). Rowley reported generating an IL-15/IL-15RA fusion construct. This construct would prohibit the release of free IL-15 by keeping IL-15 permanently bound to IL-15RA on the surface of the CD8+ T cell and allow expression of IL-15 and IL-15RA from a single construct (see page 6, last para.). Rowley et al teach transfection of primary T cells with a chimeric construct linking IL-15 to IL-15RA cell that autonomously enhances the viability and proliferation of T cells and cytotoxic potential of antigen-specific CD8+ T cells (see abstract). The combination of references differ from claimed invention by not disclosing cell expressing with NYESO-1. 

Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the method to prepare engineered T-cell progenitor (T-APCs) disclosed in Robinson/Hirano by using transgene encoding antigen and transgene encoding HLA-1 molecule using the vector system disclosed in Hurton and/or Cai and substitute the TAA Her2/neu or CEA with another cytoplasmic TAA NY-ESO-1 as suggested by Cai, m to prepare engineered APCs co-expressing an MHC molecule, such as HLA-A2, and a  TAA, such as NY-ESO-1 to generate MHC-peptide complexes and display them on their surface in a manner with which they can interact with T cells bearing TCR for the corresponding ligand, with  reasonable expectation of success, before the effective filing date of instant application. Further, one of ordinary skill in the art would be motivated to express membrane bound IL-15as third transgene because prior art explicitly reported membrane bound IL15-modified T cells achieved superior expansion modified T cells without additional soluble cytokine (see Rowley, Hurton). One of ordinary skill in the art would use known expression vectors to optimize the persistent long term expression of the coding sequence of the target antigen using the disclosure of Cai and Knight Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of APCs co-expressing an MHC molecule, such as HLA-A2, and a TAA, such as CEA or NY-ESO-1 and membrane bound IL-15 fusion to generate MHC-peptide complexes and display them on their surface in a manner with which they can interact with T cells bearing TCR for the corresponding ligand, the requirements for using Sleeping Beauty DNA transposon plasmids platform and/or expression vector, and was already able to make constructs that contained transgene encoding antigen and transgene encoding HLA-A2 as in Hurton and Cai. One who would practice the invention would have had reasonable expectation of success in co expressing transgene encoding antigen  and transgene encoding HLA-1 molecule and transgene encoding membrane bound IL15 using the vector system that were already known in the art in an obvious manner to produce sustained expression on the surface of APCs to improve clinical potential. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,—USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 21 and 42 remain rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506) and Knights et al (Cancer Immunol Immunother (2009) 58:325–338).as applied to claim 21 above and further in view of Sentman et al (WO2011/059836, dated 05/11/2011, art of record).
e teaching of Robinson /Hirano, Hurton/)/Rowley, Knights and Cai have been described above and relied in same manner here. The combination of references teach antigen presenting cells (APCs) derived from a healthy donor (page 8) comprising transgene encoding an allogeneic MHC molecule, such as HLA-A2 and transgene encoding tumor-associated antigen (TAA) such as NY-ESO-1, such that it generate MHC-peptide complexes and display them on their surface in a manner with which they can interact with T cells bearing TCR for the corresponding ligand but differ from claimed invention by not disclosing said APC comprises deleted TCR. 
Sentman cure the deficiency by reporting active T cell receptors on T cells are critical to the response of the body to stimulate immune system activity. It has been shown that T cell receptor diversity plays a role in graft-versus-host-disease (GVHD), in particular chronic GVHD. Sentman disclose administration of T cell receptor antibodies has been shown to reduce the symptoms of acute GVHD (see para. 10). Specifically, Sentman disclose modified T cells that do not express a functional T cell receptor (TCR). In this embodiment, the T cells are TCR deficient in the expression of a functional TCR. In another embodiment of the invention, TCR-deficient T cells are engineered to express a functional non-TCR receptor, such as for example a chimeric receptor. These cells also function as a platform to allow the expression of other targeting receptors, receptors that may be useful in specific diseases (see para 12). It is further disclosed that the modified cells can be used to treat cancer, or treat graft versus host disease (GVHD) or transplantation rejection in a subject undergoing transplant surgery (see para. 13).
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the method to prepare engineered T-cells as disclosed in Robinson /Hirano, Hurton/)/Rowley, Knights, Cai by substituting primary T cells with TCR deficient, T cells as disclosed in Sentman, as a matter of design choice, to prepare TCR deficient engineered T-cells co-expressing HLA-A2, and NY-ESO-1 and membrane bound IL-15, with  reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to use TCR deficient T cells because prior art reported TCR deficient T cells function as a platform to allow the expression of other targeting receptors that may be useful in specific diseases such as cancer (see para 12) and could be used for transplantation rejection in a subject undergoing transplant surgery. One who would practice the invention would have had reasonable expectation of success in using TCR deficient T cells because prior art reported successful use of such cells for transplantation rejection in a subject undergoing transplant surgery. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,—USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 21 and 25 remain rejected and claims 54 is also rejected  under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506), Knights  applied to claim 21 above and further in view of Mosher et al (Cellular and Molecular Life Science, 2011, 68(14), 2443-2452).
The teaching of Robinson /Hirano, Hurton//Rowley, Knights and Cai have been described above and relied in same manner here. Robinson et al teach an engineered antigen presenting cells (including T cells, col. 9, lines 2-28) which express specific HLA molecules, one or more selected antigens (including e.g.: CEA and Her2/neu, col. 11, lines 1-10), The combination of references differ from claimed invention by not disclosing T-cell expressing a TCR or TCR
Mosher et al cure the deficiency by disclosing that T-APCs cells express TCR or TCR(page 2443, abstract, figure 4). It is disclosed that most T cells express TCR (95-99%, page 2443, col. 2) and 3. 
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the engineered T-cells as disclosed in Robinson /Hirano, Hurton/)/Rowley, Knights, Cai by substituting T cells with that T-APCs cells express TCR or TCR as disclosed in Mosher,  to prepare T-APC co-expressing HLA-A2, and NY-ESO-1 and membrane bound IL-15, with  reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to use T-APC expressing TCRbecause prior art reported the advantage of using T-APC for clinical use over other APCs (see page 2448, col. 2, para. 2, figure 4).  One who would practice the invention would have had reasonable expectation of success in using T-APC because prior art reported successful use of such cells for immunotherapy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,—USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 21 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138, art of record)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506) and Knights et al (Cancer Immunol Immunother (2009) 58:325–338) as applied above and further in view of  Mortier et al (J. Biol. Chem. 2006. 281: 1612–1619). 
The teaching of Robinson/Hirano, Cai , Hurton/Rowley and Knights have been describe above and relied in same manner here. The combination of reference teach an engineered T-cell antigen presenting cell (T-APC) comprising a transgene encoding a target antigen (NY-ESO1),  a transgene encoding a human leukocyte antigen (HLA) and a transgene encoding a membrane-bound IL-15, but differ from claimed invention by not disclosing  membrane-bound IL-15 comprises IL-15 fused to IL-15 receptor alpha via a Ser-Gly linker.

Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the an engineered T-cells as disclosed in Robinson /Hirano, Hurton/)/Rowley, Knights by linking  IL-15 to IL-15RA using a Ser-Gly linker strategy similar to one disclosed in Mortier, as a matter of design choice, to prepare T-APC co-expressing HLA-A2, and NY-ESO-1, and membrane bound IL-15 with  reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to use the linker sequence to link IL15 with IL15Ralapa because prior art reported the advantage of using fusion proteins consisting of human IL-15 and human IL-15Ra fused by flexible linkers that behave as potent superagonists of the IL-15Rcomplex (see page 1613, col. 1, para. 2).  One who would practice the invention would have had reasonable expectation of success in using membrane bound IL-15 because prior art reported successfully expressed mIL-15 in such cells for immunotherapy.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,—USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 21 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138, art of record)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506), Knights et al (Cancer Immunol Immunother (2009) 58:325–338), Mortier et al (J. Biol. Chem. 2006. 281: 1612–1619), as applied above and further in view of NCBI accession no. CAA71044, dated 05/30/1997 and  NP_002180, dated 09/142013)
The teaching of Robinson/Hirano, Cai , Hurton/Rowley, Knights and Mortier have been describe above and relied in same manner here. The combination of reference teach an engineered T-cell antigen presenting cell (T-APC) comprising a transgene encoding a target antigen (NY-ESO1),  a transgene encoding a human leukocyte antigen (HLA) and a transgene encoding a membrane-bound IL-15, where in  IL-15 fused to IL-15 receptor alpha via a Ser-Gly linker ((SGGGSGGGGSGGGGSGGGGSGGGSLQ). The combination of reference differ from claimed invention by not disclosing membrane bound IL15 protein comprises amino acids 19-395 of the amino acid sequence as set forth in SEQ ID NO: 4.
Before the effective filing date of instant application, NCBI accession number provided guidance with the amino acid sequence of IL15 and IL-15R alpha that is separated by flexible linker disclosed in Mortier that has 100% sequence identity to amino acids 19-395 of the amino acid sequence of SEQ ID NO: 4 (see below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

linker sequence SGGGSGGGGSGGGGSGGGGSGGGSLQ

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the an engineered T-cells as disclosed in Robinson /Hirano, Hurton/)/Rowley, Knights by linking  IL-15 to IL-15RA using a Ser-Gly linker strategy similar to one disclosed in Mortier and NCBI accession no, as a matter of design choice, to prepare T-APC co-expressing HLA-A2, and NY-ESO-1, and membrane bound IL-15 with  reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to use the linker sequence to link IL15 with IL15Ralapa because prior art reported the advantage of using fusion proteins consisting of human IL-15 and human IL-15Ra fused by flexible linkers that behave as potent superagonists of the IL-15Rcomplex that has 100% sequence identity to aa 19-395 of the amino acid of SEQ ID NO: 4.  One who would practice the invention would have had reasonable expectation of success in using membrane bound IL-15 because prior art reported successfully expressed mIL-15 in such cells for immunotherapy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,—USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

1 and 54 is also rejected  under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506), Knights et al (Cancer Immunol Immunother (2009) 58:325–338) as applied to claim 21 above and further in view of Deniger D (.T- cell treatment for solid and Hematological Tumor, July/August  ,  2013, The University of Texas MD Anderson Cancer Center UT Health Graduate School of Biomedical Sciences Dissertations and Theses, Pages 1-278).
The teaching of Robinson /Hirano, Hurton//Rowley, Knights and Cai have been described above and relied in same manner here. The combination of references  teach an engineered antigen presenting cells (including T cells, col. 9, lines 2-28) which express specific HLA molecules, one or more selected antigens (NY-ESO1) and membrane bound IL-15. The combination of references differ from claimed invention by not disclosing T-cell expressing a TCR.
Deniger cure the deficiency by disclosing that T-APCs cells express TCR. It is disclosed that most T cells express TCR(abstract).  It is disclosed that αβ T cells can be re-directed to specific molecules on the tumor surface through introduction of tumor-specific molecules such as chimeric antigen receptors (CARs) for reproducible tumor killing (xii) (see page 14-20, 184).
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the engineered T-cells to use T-APCs cells express TCR as disclosed in Deniger to prepare T-APC co-expressing HLA-A2, and NY-ESO-1 and membrane bound IL-15, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to use T-APC expressing TCRbecause prior art reported the advantage of using T-APC directed to tumor-specific molecules such as chimeric antigen receptors (CARs) for reproducible tumor killing  over other APCs (supra).  One who would practice the invention would have had reasonable expectation of success in using T-APC because prior art reported successful use of such cells for immunotherapy. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,—USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 21 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US5962320, dated 10/05/1999)/Hirano et al (USPGPUB 20050003484, 0106/2005), Cai et al (US20090017000, 01/15/2009), Hurton et al (Molecular Therapy, 2011, 19(1) S138, art of record)/Rowley et al (Eur. J Immunology,  2009, 39(2), 491-506), Knights et al (Cancer Immunol Immunother (2009) 58:325–338) as applied above and further in view of  Wherry et al (Nature Immunology, 2011, 12(6), 492-499) and Workman et al (Eur. J. Immunol. 2003. 33: 970–979).
The teaching of Robinson /Hirano, Hurton/Rowley, Knights and Cai have been described above and relied in same manner here. The combination of references teach antigen presenting cells (APCs) derived from a healthy donor (page 8) comprising transgene encoding an allogeneic MHC molecule, such as HLA-A2 and transgene encoding tumor-associated antigen (TAA) such as NY-ESO-1, such that it generate MHC-peptide complexes and display them on their surface in a manner with which they can interact with T cells bearing TCR for the corresponding ligand and transgene encoding mIL-15 protein  designed to stimulate T cells in cis and trans, but differ from claimed invention by not disclosing said T-APC comprises a deleted LAG3.
Before the effective filing date of instant application, it was known that T cell exhaustion is a major factor limiting antitumor responses in chronic caner (abstract).   It is defined by poor effector function, sustained expression of inhibitory receptors and a transcriptional state distinct from that of functional effector or memory T cells. Wherry further teaches that exhaustion prevents optimal control of tumors (abstract). It is further disclosed that dysfunctional tumor-specific T cells have been reported to co-express PD-1 and LAG-3 (see page 494, col. 1, para. 2). Okazaki et al reported that the recovery of function is increased considerably by simultaneous blockade of the PD-1 pathway and LAG-3 (see page 494, col. 1, para. 2). Workman provide guidance with respect to LAG3 deleted T cells (see figure 1 and 2).  
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art to modify the method to prepare engineered TAPC cells of 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant disagree with the rejection arguing that nothing in the cited prior art provides any motivation to express mIL-15 on an antigen presenting cell. Rather, Hirano teaches that the K562 cell line, which is traditionally used to generate engineered APCs, does not secrete IL15 (see paragraph [0346] and Table 7), and even considering this, Hirano does not consider that the K562 cell lines need to be modified to express IL15. Rather, Hirano merely considers that K562 cells need to be modified to express HLA (which will trigger Signal 1 in the target T cells) and CD80/83 (which will trigger Signal 2 in the target T cells).Furthermore, Hurton is cited as disclosing T cells modified to express membrane bound IL-15. However, Hurton discloses genetically modified CAR/membrane bound IL-15 T cells, which are engineered effector cells. As such, the combined cited prior art does not teach or suggest an engineered T-cell antigen presenting cell (T-APC) that comprises first transgene encoding a target antigen, a second transgene encoding a human leukocyte antigen (HLA), and a third transgene encoding a membrane-bound IL-15. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Hirano et al. to formulate the grounds for teaching away. Applicant should be noted that it is Hirano et al who explicitly teach expression of IL-15 as immunoregulatory molecule in antigen-specific APCs (see para. 10 and 74). It was also known in the art that the membrane-bound form of this cytokine designed to stimulate T cells in cis and trans (see Hurton). Rowley et al also supported the notion of transfecting of T cells with a chimeric construct linking IL-15 to IL-15RA cell to enhance the viability and proliferation of T cells (see Rowley). Further, newly cited reference of Deniger D (T- cell treatment for solid and Hematological Tumor, July/August, 2013) teaches that cytokine support including interleukin-12 (IL12), IL15 is generally regarded as signal 3 for T cell activation.( Curtsinger et al Current Opinion in Immunology 22:333-340). The art further teaches that the membrane-bound form of this cytokine IL15 also sustains NK cell survival and expansion without exogenous cytokines (see Imamura et al Blood, vol. 124, no. 7, 14 August 2014 pages 1082-1084, cited as evidence without relying on the rejection). Rowley further suggests that expression of the IL-15/IL-15RA chimeric protein on tumor antigen-specific T cells significantly enhance proliferations in vitro and also enhance IFN-g production upon tumor stimulation (see page 503, col. 1, para. 2). Therefore, it would have been obvious for one of ordinary skill in the art to transfect the T-APC with the membrane bound IL15 to achieve superior expansion of modified T cells without additional soluble cytokine, with a reasonable expectation of success.
 On page 2 the applicant’s argument applicant assert that specification provide evidence of an unexpected advantage to using T-APCs of the claims—that mIL-15 expression on T-APCs further improves the generation of target antigen specific immune effector cells (T-APCs are better than K562 APCs at generating NY-ESO-1 pentamer positive T cells when co-cultured with PBMC). Applicant argues that K562-derived aAPCs and T-APCs were able to expand CAR T cells having a CAR that recognizes the antigen peptide expressed in the aAPCs, only T-APCs were able to induce immunity in PBMCs (see FIG. 23). Applicant argue of unexpected property of T-APCs and provide an advantage over well-known aAPCs. 
Such is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., in vitro and expand ex vivo without additional soluble cytokine and improves the generation of target antigen specific effector cells (supra), thus the relevance of Applicants' arguments with respect to advantage of using mIL-15 expression on T-APCs that improves the generation of target antigen specific immune effector cells is not apparent. Further, the art teaches that expansion of modified T cells mIL15-modified T cells acted in synergy with exogenous IL-21 to achieve superior expansion (Fig. 1B) and exhibited effector and central memory phenotypes are described by Hirano et al. The methodology for transfecting mIL15 for expansion of generation of target antigen specific effector cells was known in the prior art. Therefore the fact that APCs may be expanded to a greater extent following expression of mIL15 as compared to naïve T cell is an expected result, and is the goal mIL-15 expression to improve the production of target antigen specific effector cells. As indicated in MPEP 716.02(c), Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claimed allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Curtsinger et al Current Opinion in Immunology 22:333-340 teaches cytokine support, e.g. interleukin-12 (IL12), IL15, and type I interferon (IFN), is generally regarded as signal 3 for T cell activation.
Kaplan et al (WO/99/47687) teaches APC expressing antigen selected from group consisting of NY-ESO-1 and CEA (see page 13). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632